The Gage Law Firm, PLLC
ONE Summerlin

1980 Festival Plaza Drive, Ste. 270
Las Vegas, Nevada 89135
Phone: 702/869-0800 Fax: 702/869-0900

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

Case 2:20-cv-02023-JAD-NJK Document1 Filed 11/02/20 Page 1 of 10

IVY GAGE, ESQ.

Nevada Bar No. 5958

THE GAGE LAW FIRM, PLLC

ONE Summerlin

1980 Festival Plaza Drive, Suite 270
Las Vegas, Nevada 89135

(702) 869-0800/(792)869-0900 fax
igage@gagelawfirm.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
LEANN MLODIK,
Plaintiff,

vs. CASE NO.:
AMAZON.COM SERVICES, INC., a Delaware
Corporation; and DOES 1 THROUGH 5,
inclusive,

Defendants.

nee ee” eee” “ee” Same” So” “ee “ee ere ee “mg “ena

 

COMPLAINT
JURY DEMAND

NOW COMES the Plaintiff, LEANN MLODIK, by and through her attorneys, The
Gage Law Firm, PLLC, and complains against Defendant AMAZON.COM SERVICES, INC.
(“AMAZON”) and alleges as causes of action as follows:

NATURE OF THE ACTION

4. This action is brought pursuant to the Americans With Disabilities Act, as
amended (“the ADA”), 42 U.S.C §12101 et seq., seeking damages for the unlawful
discrimination which Plaintiff was subjected to in the course of her employment and which
continues to be subjected to by Defendant in violation of the ADA.

JURISDICTION AND VENUE

2. The Court has jurisdiction over this lawsuit as the same arises under the ADA,

42 U.S.C §12101 et seq.

3. Plaintiff timely filed her Charge of discrimination with the Equal Employment
The Gage Law Firm, PLLC
ONE Summerlin

1980 Festival Plaza Drive, Ste. 270
Las Vegas, Nevada 89135
Phone: 702/869-0800 Fax: 702/869-0900

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

rese 2:20-cv-02023-JAD-NJK Document1 Filed 11/02/20 Page 2 of 10

Opportunity Commission (“EEOC”). On January 13, 2020, the EEOC issued its Letter of
Determination concluding that, “The Commission has considered all the evidence obtained
during the investigation and finds that there is reasonable cause to believe that Charging
Party was denied a reasonable accommodation due to her disability, in violation of the
ADA.” (See Exhibit “1").

4. On September 1, 2020, the EEOC issued Plaintiff a Notice of Right To Sue
(Conciliation Failure)(See Exhibit “2"). Plaintiff has filed this lawsuit within ninety (90) days
from receiving the Notice of Right to Sue.

5. The unlawful employment practices alleged below were committed within the
jurisdiction of this Court, the United States District Court for the District of Nevada, within
Clark County, State of Nevada.

PARTIES

6. Plaintiff is a resident of Clark County, State of Nevada.

7. Plaintiff is a qualified individual with a disability pursuant to the ADA, that
disability being what is believed to be small fiber neuropathy. Plaintiffs disability affects
her nerves and causes unpredictable side effects, including severe pain and fatigue, which
is aggravated by excessive standing. Plaintiff's disability substantially impairs and, at all
times material hereto, impaired Plaintiff's major life activities including, but not limited to,
her major life activities of walking and standing and substantially impairs her major bodily
functions including, but not limited to, the function of her neurological system.

8. Plaintiff was, at all times material hereto, and still is able to perform the essential
functions of her job with reasonable accommodation.

9. Defendant AMAZON.COM SERVICES, INC. (hereinafter sometimes referred to
as “Defendant” or “AMAZON?”), is now, and at the time of the events complained of herein
was, a Delaware corporation operating and doing business in Clark County, State of
Nevada.

10. Defendant has continuously had and, upon information and belief, does now

Page 2 of 10

 
The Gage Law Firm, PLLC
ONE Summerlin
1980 Festival Plaza Drive, Ste. 270
Las Vegas, Nevada 89135
Phone: 702/869-0800 Fax: 702/869-0900

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

ICase 2:20-cv-02023-JAD-NJK Document 1 Filed 11/02/20 Page 3 of 10

have at least fifteen (15) employees and is an “employer” within the meaning of that term
as defined by the ADA.

11. Defendants DOES | through V inclusive may be persons, corporations,
associations, partnerships, subsidiaries, holding companies, owners, predecessor or
successor entities, joint venturers, parent corporations, or related business entities of the
Defendant whose true names and identities and capacities are unknown to Plaintiff at this
time. Each of said fictitiously named Defendants participated in some manner as the
employer of Plaintiff, and is in some way liable or responsible to the Plaintiff on the facts
hereinafter alleged, and caused injuries and damages proximately thereby. At such time
as the DOE Defendants' true names and capacities become known to the Plaintiff, the
Plaintiff will ask leave of this court to amend this complaint to insert said true names and
capacities.

12. Plaintiff is informed and believes and on that basis alleges that at all relevant
times the Defendant, including DOES, and each of them, were persons, business entities
and/or organizations who conducted business in Clark County, Nevada and employed the
Plaintiff and/or were responsible for the decision to deny Plaintiff's request for
accommodation of her disability and ultimately to force her to stay out of work based upon
her disability.

STATEMENT OF FACTS

13. In May, 2015, AMAZON hired Plaintiff to work as a Warehouse Associate in its
Las Vegas facility known as AMAZON.COM - LAS2. At that time, Plaintiff was aware that
she had a neurological condition believed to be small fiber neuropathy though her
symptoms at that time were manageable.

14. Plaintiff worked in Defendant’s Learning Department starting in or around
November, 2015 in a seasonal capacity. That Department had always had chairs for
employees to use prior to October, 2018.

15. In or around August, 2016, Plaintiff was working in Defendant's Full Case

Page 3 of 10

 
The Gage Law Firm, PLLC
ONE Summerlin

1980 Festival Plaza Drive, Ste. 270
Las Vegas, Nevada 89135
Phone: 702/869-0800 Fax: 702/869-0900

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

Case 2:20-cv-02023-JAD-NJK Document 1 Filed 11/02/20 Page 4 of 10

department when she began experiencing fatigue and pain associated with her small fiber
neuropathy. Defendant requested that she return to work in the Learning Department and
she did. Plaintiff sought FMLA leave and informed Defendant of her medical condition at
that time.

16. Since the Learning Department had a chair which she could use as needed,
Plaintiff was able to perform all of her essential job functions without requesting an
accommodation.

17. Plaintiff performed her job duties competently and Defendant promoted her to
the position of Trainer in or around August, 2017.

18. The Learning Department moved a number of times over the years and the
chairs were available in all moved locations until a move of the Department which took
place in October, 2018. With that move, Plaintiff was told that she could not take chairs
to the new location though no reason was given for this change.

19. While Plaintiff could walk the warehouse floor as needed to check on various
training that would be going on and could stand for shorter periods of time as needed, she
would need a chair when at her desk doing administrative work. This administrative work
could take hours depending on the workload.

20. Plaintiff explained the severity of the pain from her medical condition which was
exacerbated by long periods of standing and requested that she be permitted to use a
chair as an accommodation so she could continue to do her work.

21. On October 25, 2018, Plaintiff provided Defendant with a note from her
physician requesting that Plaintiff be permitted to use a chair as an accommodation for her
medical condition. Plaintiff learned that Defendant did not want chairs in the Learning
Department because Defendant believed it may not have been “a good look”.

22. Plaintiff explained that a chair may not be “a good look” but it was a reasonable
accommodation that would have allowed her to perform the essential functions of her job

without causing Defendant any hardship, undue or otherwise, especially since chairs had

Page 4 of 10
The Gage Law Firm, PLLC
ONE Summerlin
1980 Festival Plaza Drive, Ste. 270
Las Vegas, Nevada 89135
Phone: 702/869-0800 Fax: 702/869-0900

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

[Case 2:20-cv-02023-JAD-NJK Document 1 Filed 11/02/20 Page 5 of 10

been used in that Department for years. Defendant denied Plaintiff's request for use of a
chair.

23. On November 29, 2018, at the start of her shift, Plaintiff turned in the completed
Request for Medical Information paperwork to Tyler Haynes in Defendant’s Human
Resources department. This paperwork confirmed that Plaintiff could do the essential
functions of her job with the only accommodation requested being the use of a chair.

24. At about 11:00 p.m., Melanie Palmer from Human Resources approached
Plaintiff at the Learning Desk and told her she was required to go home because her chair
request was denied.

25. Plaintiff explained that she had a disability and this failure to accommodate her
was an ADA violation. Plaintiff spoke with Alex Moncado in Human Resources who told
her that Defendant denied her chair request and that she was required to go on leave from
work. When Plaintiff asked how long she was being forced to go out on leave from work
Mr. Moncado told her until her restrictions were lifted or until they could accommodate her.
Mr. Moncado also told Plaintiff that Defendant's Learning Department did not have
accommodations.

26. On January 8, 2019, Plaintiff spoke with the new accommodations caseworker
assigned to her by Defendant named Damion Greaves. Mr. Greaves told Plaintiff that her
request for a chair accommodation was denied. Plaintiff told Mr. Greaves that she could
do her job to its full capacity and just needed a chair to rest when she was at her desk
doing administrative computer work. Mr. Greaves said he would get back to Plaintiff
regarding same.

27. January 14, 2019, Mr. Greaves told Plaintiff that her chair accommodation was
denied again allegedly this time because it was a “safety issue”. Mr. Greaves did not
indicate how or why it would be a safety issue especially since the Department always had
chairs in the past.

28. On February 26, 2019, in an effort to be returned to work, Plaintiff spoke with

Page 5 of 10

 
Las Vegas, Nevada 89135
702/869-0800 Fax: 702/869-0900

The Gage Law Firm, PLLC
ONE Summerlin
1980 Festival Plaza Drive, Ste. 270

Phone:

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

|Case 2:20-cv-02023-JAD-NJK Document1 Filed 11/02/20 Page 6 of 10

Mr. Greaves. He told her that no jobs were available that would accommodate her. When
Plaintiff explained that even the Warehouse Deals Department had chairs right next to the
conveyors, Mr. Greaves told her those were temporary.

29. Mr. Greaves told Plaintiff that maybe she should resign because they could not
accommodate her. Plaintiff explained that that was not an option. Plaintiff told Mr.
Greaves that she only wanted to work and was fully capable of performing her job with the
simple reasonable accommodation of Defendant letting her use a chair as had previously
been done.

30. Neither Mr. Greaves nor anyone on behalf of Defendant engaged in the
interactive process with Plaintiff in an effort to develop any other accommodation which
would permit Plaintiff to return to work.

31. On April 5, 2019, Plaintiff spoke with Mr. Greaves seeking to be returned to
work. Mr. Greaves told her that AMAZON buildings really don't have chairs, not in the
Learning Department or Human Resources. He suggested she continue her job search
outside of AMAZON because it was not profitable for AMAZON to continue her
employment. Plaintiff agreed to continue to look for work but would not agree to resign.
Plaintiff confirmed with coworkers at that time that both the Human Resources department
and the Warehouse Deals department still had chairs at this time.

32. On May 13, 2019, Plaintiff received confirmation that Defendant hired three new
Trainers for its Las Vegas facility, LAS2, including one to replace her.

33. While to date Defendant has not provided Plaintiff with an official notice of
termination of employment, Defendant continues to force Plaintiff to remain off work rather
than simply approving the reasonable accommodation of use of a chair which would permit
her to perform the essential functions of her job.

DISCRIMINATION IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

34. Plaintiff realleges and incorporates herein by reference Paragraphs 1 through

33, inclusive, and all other facts and allegations of this complaint, as though fully restated

Page 6 of 10

 
The Gage Law Firm, PLLC
ONE Summerlin

1980 Festival Plaza Drive, Ste. 270
Las Vegas, Nevada 89135
Phone: 702/869-0800 Fax: 702/869-0900

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

Case 2:20-cv-02023-JAD-NJK Document 1 Filed 11/02/20 Page 7 of 10

herein.

35. Defendants wrongfully engaged in unlawful employment practices in violation
of the Americans With Disabilities Act by failing and/or refusing to engage in the interactive
process with Plaintiff regarding her requested accommodation, failing and/or refusing to
accommodate Plaintiff's disability, discriminating against Plaintiff because of her disability,
and forcing her to remain off work because of her disability.

36. Theeffect of Defendant's practices complained of above has been to deprive
Plaintiff of equal employment opportunities and has otherwise adversely affected Plaintiff
because of her disability.

37. Asadirect and proximate result of Defendant's failure to accommodate and
intentional discrimination, Plaintiff has sustained and suffered damages within the
jurisdictional limits of this Court for which she seeks recovery pursuant to the ADA
including, but not limited to:

a. lost earnings and earning capacity, wages, back pay, front pay,
seniority, stock, and other employer sponsored benefits in the past
and into the indefinite future;

b. mental and emotional distress, anguish, pain, anxiety and loss

of enjoyment of life in the past and into the indefinite future;

Cc. Physical pain and suffering in the past and into the indefinite future;

d. medical costs and expenses in the past and into the indefinite future;
and

e. costs and attorney fees incurred as a result of being forced to file this
suit.

38. Defendants acted with malice or with reckless indifference to the federally
protected rights of Plaintiff in failing to accommodate and engaging in discrimination
against Plaintiff as set forth previously herein and, accordingly, Plaintiff is entitled to

punitive damages pursuant to the ADA.

Page 7 of 10
The Gage Law Firm, PLLC
ONE Summerlin

1980 Festival Plaza Drive, Ste. 270
Las Vegas, Nevada 89135
Phone: 702/869-0800 Fax: 702/869-0900

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

ICase 2:20-cv-02023-JAD-NJK Document 1 Filed 11/02/20 Page 8 of 10

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

39. Plaintiff realleges and incorporates by reference Paragraphs 1 through 38,
inclusive, and all other facts and allegations in this complaint, as though full restated
herein.

40. Defendant acted intentionally in engaging in the conduct set forth herein;
Defendant intended to cause Plaintiff severe emotional distress and/or acted with reckless
indifference to the fact that its conduct was certain to cause Plaintiff severe emotional
distress; Defendant's actions and conduct as set forth herein were extreme and
outrageous so as to go beyond all possible bounds of decency in a civilized community;
and Defendant’s actions caused Plaintiff to suffer severe emotional distress.

41. Asa direct and proximate result of Defendant’s extreme and outrageous
conduct, Plaintiff has sustained damages including, but not limited to:

a. lost earnings and earning capacity, wages, back pay, front pay,
seniority, stock, and other employer sponsored benefits in the past
and into the indefinite future;

b. mental and emotional distress, anguish, pain and anxiety in the past

and into the indefinite future;

C. physical pain and suffering in the past and into the indefinite future;

d. medical costs and expenses in the past and into the indefinite future;
and

e. costs and attorney fees incurred as a result of being forced to file this
suit.

42. Defendant's conduct described herein was done with heedless and reckless
disregard for Plaintiff's rights and welfare, and the same was done intentionally, maliciously
and with wanton disregard for Plaintiff's rights, in an attempt to oppress, defraud and be
malicious to Plaintiff. Accordingly, pursuant to NRS 42.005, Plaintiff is entitled to punitive

and or exemplary damages against Defendant in order to punish Defendant and to serve

Page 8 of 10

 
The Gage Law Firm, PLLC
ONE Summerlin

1980 Festival Plaza Drive, Ste. 270
Las Vegas, Nevada 89135
Phone: 702/869-0800 Fax: 702/869-0900

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

a.

ICase 2:20-cv-02023-JAD-NJK Document1 Filed 11/02/20 Page 9 of 10

as an example to others engaged in such conduct that such conduct will not be tolerated.

REQUEST AND PRAYER FOR RELIEF

WHEREFORE, Plaintiff, LEANN MLODIK, respectfully requests that this Honorable

Court enter judgment in her favor and against Defendant and award her the following:

A declaratory judgment that the practices complained of herein are
unlawful and violated the ADA;

Compensatory damages in an amount within the jurisdictional limits of this
Court to be determined pursuant to the ADA and in connection with Plaintiff's
claims for intentional infliction of emotional distress as well as lost earnings
and earning capacity, wages, salary, back pay, front pay, employment
benefits and other compensation and the interest on such sums;

Punitive and/or exemplary damages in an amount to be determined
pursuant to the ADA and NRS §42.005 in an amount to punish and/or

make an example of this Defendant;

Back pay from the date of Defendant's forcing Plaintiff to be off from

work through the date of judgment in this case and an additional
amount as front pay;

Attorney fees and costs;

Expert fees, if any, incurred by Plaintiff in pursuing this litigation;

All interest due the Plaintiff as provided for by law, including but not
necessarily limited to prejudgment and post-judgment interest
accruing at the maximum rate allowable by law; and

Such other and further relief as the Court deems necessary, proper

and equitable, general or specific, to which Plaintiff may show

herself to be justly entitled.

Page 9 of 10
The Gage Law Firm, PLLC
ONE Summerlin

1980 Festival Plaza Drive, Ste. 270
Las Vegas, Nevada 89135
Phone: 702/869-0800 Fax: 702/869-0900

10

11

12

13

14

15

16

17

18

Lg

20

Zak

22

23

24

25

26

27

Case 2:20-cv-02023-JAD-NJK Document 1 Filed 11/02/20 Page 10 of 10

Dated this 2°" day of November, 2020.
THE GAGE LAW FI

  

By: go

Wy GAGE
Nevada Bar No. 5958

Attorneys for Plaintiff, LEANN MLODIK

DEMAND FOR JURY TRIAL
Plaintiff hereby requests a trial by jury on all issues in this case, pursuant to all
applicable rules.
Dated: November 2, 2020
THE GAGE LAW FIRM, PLLC

  

IVYGAGE 7
Nevada Bar No. 5958
Attorneys for Plaintiff, LEANN MLODIK

Page 10 of 10

 
